Case 0:19-cv-61664-RS Document 12 Entered on FLSD Docket 08/23/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 0:19-CV-61664

   MISMA RIVERA, individually
   and on behalf of all others similarly situated,

        Plaintiff,


   v.

   METROPCS FLORIDA, LLC,

        Defendant.

                                                     /

                         JOINT PLANNING & SCHEDULING REPORT

          Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.1.B of the United States District

  Court for the Southern District of Florida, by and through the undersigned counsel, Plaintiff

  MISMA RIVERA and Defendant METROPCS FLORIDA, LLC (collectively, the “Parties”),

  hereby file this Joint Scheduling Report.

                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               Page 1 of 5
Case 0:19-cv-61664-RS Document 12 Entered on FLSD Docket 08/23/2019 Page 2 of 5



 FED. R. CIV. P. 26(F)(3) DISCOVERY PLAN

 (A)   What changes should be made in the timing, form, or requirement for disclosures
       under Rule 26(a), including a statement of when initial disclosures were made or will
       be made:

       The Parties do not believe any changes should be made to required disclosures.

 (B)   The subjects on which discovery may be needed, when discovery should be completed,
       and when discovery should be conducted in phases or be limited to or focused on
       particular issues:

       Plaintiff and Defendant have differing opinions on the subjects on which discovery is
       needed, when discovery should be completed, and whether discovery should be conducted
       in phases or be limited to particular issues.

       Plaintiff’s Position

       With respect to the subjects on which Plaintiff needs discovery – In addition to discovery
       necessary to establish whether Defendant violated the TCPA, such as, for example,
       Defendant’s use of an ATDS, Plaintiff requires discovery to fully and properly defeat
       Defendant’s Motion to Compel Arbitration [D.E. 5], as well to address certain assertions
       and contentions made by Defendant in its Motion to Compel Arbitration [D.E. 5]. Further,
       in light of the class certification sought, Plaintiff needs class-based discovery to fully and
       properly file Plaintiff’s Motion for Class Certification.

       Plaintiff does not believe discovery should be conducted in phases or otherwise limited.
       Further, Plaintiff does not believe any changes to the timing of discovery is necessary or
       otherwise warranted beyond the discovery cutoff the Parties jointly propose below.

       Defendant’s Position

       MetroPCS Florida (“Metro”) proposes that discovery be stayed pending the Court’s ruling
       on Metro’s Motion to Compel Arbitration, which was filed on August 2, 2019. The Federal
       Arbitration Act provides that, once satisfied that the suit is referable to arbitration, a court
       “shall on application of one of the parties stay the trial of the action . . .” 9 U.S.C. § 3.
       (emphasis added). This section requires courts to stay judicial proceedings, upon
       application of a party, if the court determines that the matter raised is one which should
       have been referred to arbitration. If the Court determines that Plaintiff is required to
       arbitrate the claims asserted in the Compliant, Section 3 applies, and this case should be
       stayed. Accordingly, all discovery in this action should be stayed pending a ruling on
       Metro’s currently pending Motion.

 (C)   Any issues about disclosure or discovery of electronically stored information,
       including the form or forms in which it should be produced:



                                            Page 2 of 5
Case 0:19-cv-61664-RS Document 12 Entered on FLSD Docket 08/23/2019 Page 3 of 5



       The parties agree to preserve all discoverable or potentially discoverable information
       within their possession, custody, or control. Whenever feasible, the parties will produce all
       electronically stored information (“ESI”) in bates-stamped, OCR text, Portable Document
       Format, or tiff format. Alternatively, if unable to produce ESI in such a manner, the parties
       will produce the information in the existing stored format. The parties further agree that
       they will maintain all relevant ESI in its original format until final resolution of this matter.

 (D)   Any issues about claims of privilege or of protection as trial-preparation materials,
       including – if the parties agree on a procedure to assert these claims after production–
       whether to ask the Court to include their agreement in an order:

       The Parties agree that the inadvertent disclosure of information protected by the attorney-
       client and/or work-product privilege shall not constitute a waiver of an otherwise valid
       claim of privilege. A party that receives privileged information shall return it to the other
       party immediately upon discovery of the privileged information and without retaining a
       copy. The parties will comply with the Court’s rules governing redaction of account
       information, social security numbers, and any other personally identifiable information
       warranting redaction or other protection.

 (E)   What changes should be made in the limitations on discovery imposed under these
       rules or by local rule, and what other limitations should be imposed:

       Plaintiff’s Position

       Plaintiff does not believe any changes should be made to the limitations on discovery
       imposed under Federal Rules of Civil Procedure or the Local Rules.

       Defendant’s Position

       In accordance with its position as outlined in subpart B, Metro asserts that all discovery
       should be stayed pending Metro’s Motion to Compel Arbitration.

 (F)   Any other orders the Court should issue under Rule 26(c) or Rules 16(b) and (c):

       Plaintiff’s Position

       Plaintiff does not believe any changes to the requirements of Rule 26(c), Rule 16(b), or
       Rule 16(c) are necessary or warranted.

       Defendant’s Position

       The Court should enter a stay of all discovery pending a ruling on Metro’s Motion to
       Compel Arbitration.




                                             Page 3 of 5
Case 0:19-cv-61664-RS Document 12 Entered on FLSD Docket 08/23/2019 Page 4 of 5



 LOCAL RULE 16.1(B)(2) CONFERENCE REPORT

 1.    The likelihood of settlement:

       The Parties have agreed to keep settlement discussions open.

 2.    The likelihood of appearance in the action of additional parties:

       The Parties currently do not anticipate the appearance of any additional plaintiffs,
       defendants, or any otherwise interested parties.

 3.    Proposed limits on the time:

       I.     Cutoff to join other parties and amend the pleadings: 10-20-2019.

       II.    Deadline for filing dispositive motions: 06-04-2020.

       III.   Deadline to complete fact discovery: 04-03-2020.

 4.    Proposals for the formulation and simplifications of issues:

       The Parties agree to cooperate in trying to simplify the issues through discovery.

 5.    The necessity or desirability of amendments to the pleadings:

       Plaintiff anticipates a potential need to amend the operative complaint to modify the class
       definitions(s) and any deficiencies with the pleadings that Defendant may later raise, if any.
       Any motion(s) to amend will be filed within the time frame set forth above.

 6.    The possibility of obtaining admissions of fact and documents to avoid unnecessary
       proof:

       The Parties will attempt, in good faith, to obtain admissions of fact, make appropriate
       stipulations, and exchange documents which will avoid unnecessary proof in this action.
       The Parties will work to agree on authentication of relevant documents and reserving
       arguments as to interpretation of such documents, specifically, to documents which
       originated from each of the Parties and/or their respective representatives and/or
       employees. At this time, there is no need for any advance rulings with respect to
       admissibility of evidence.

 7.    Suggestions of the avoidance of unnecessary proof and cumulative evidence:

       The Parties, where possible and in good faith, shall attempt to streamline the presentation
       of evidence to advance the case to trial, and to minimize the duration of the proposed trial,
       as to those facts and evidence where there is no dispute.



                                            Page 4 of 5
Case 0:19-cv-61664-RS Document 12 Entered on FLSD Docket 08/23/2019 Page 5 of 5



 8.     Suggestions on the advisability of referring matters to a Magistrate Judge or Master:

        The Parties are open to referring certain discovery matters to a Magistrate Judge.

 9.     Preliminary estimate of the time required for trial:

        The Parties believe that trial will take three (3) days.

 10.    Requested date or dates for conferences before trial, a final pretrial conference and
        trial:

        The Parties proposed the following dates:
               (1)     Final pretrial conference:       09-30-2020.
               (2)     Two-week Trial Period:           10-19-2020.


 11.    Any other information that might be helpful to the Court:

        Consent to Service by Email: Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties agree that
        discovery papers and other papers not required to be filed and served through the Court’s
        CM/ECF system may be served by email through counsel.


        DATED: August 23, 2019


   Respectfully submitted,

   /s/ Jibrael S. Hindi                                   /s/ Kristine M. Brown
   JIBRAEL S. HINDI, ESQ.                                 Kristine M. Brown
   Florida Bar No.: 118259                                Florida Bar No.: 433640
   E-mail:        jibrael@jibraellaw.com                  Derin B. Dickerson
   THOMAS J. PATTI, ESQ.                                  ALSTON & BIRD LLP
   Florida Bar No.: 118377                                One Atlantic Center
   E-mail:        tom@jibraellaw.com                      1201 W Peachtree Street, Suite 4900
   The Law Offices of Jibrael S. Hindi                    Atlanta, GA 30309
   110 SE 6th Street, Suite 1744                          (404) 881-7000 – Telephone
   Fort Lauderdale, Florida 33301                         (404) 881-7777 – Facsimile
   Phone:         954-907-1136
                                                          kristy.brown@alston.com
   Fax:           855-529-9540
                                                          derin.dickerson@alston.com
   COUNSEL FOR PLAINTIFF
                                                          COUNSEL FOR DEFENDANT
                                                          METROPCS FLORIDA, LLC.




                                             Page 5 of 5
